Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on September 30, 2020.
Claims 1-20 are pending.
Terminal Disclaimer
Examiner contacted Applicant and suggested to file a terminal disclaimer (TD) to overcome a double patenting rejection. The TD was filed and approved on December 21, 2021.
Allowable Subject Matter
Upon the extensive searches of various databases, Examiner respectfully submits that claims 1-20 are allowable over the prior art.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated 10/14/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2019/0227814 teaches synchronizing configuration parameters of the second computer system to configuration parameters of the first computer system corresponding to a time value; and 
US 2019/0354412 teaches a disaggregated system that organizing resources into pools, which can be directly connected to resources of another pool to provide an efficient mechanism for rolling software upgrades.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DAXIN WU/
Primary Examiner, Art Unit 2191